DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5662141 (“Arosio”).
Regarding claim 1, Arosio discloses (see fig. 1) a flat face female hydraulic coupling, comprising: 
a body (2) with a continuous passage (fluid passage extending through coupling defined at least partially by opening 4; see fig. 4) extending in an axial direction (extending from left to right, relative to the orientation of fig. 4); 
a valve stem (5) coaxially arranged in the continuous passage of the body; 

a valve sleeve (7) arranged slidingly in the axial direction between a first position (position of fig. 1) and a second position (position of fig. 4), the valve sleeve being guided by the valve guide, the valve sleeve being sealed to the valve guide in both the first position and the second position and sealed (via seal 42) to the valve stem in the first position, a passage being provided between the valve stem and the valve sleeve in the second position,
wherein in the first position of the valve sleeve a fluid chamber (closed ended chamber having a closed end defined by contact between valve sleeve 7 and valve stem 5) is formed by the central passage, an inner surface of the valve sleeve, and the valve stem, and
wherein a part of the inner surface of the valve sleeve bordering the fluid chamber has a surface integrated normal vector perpendicular to the axial direction or equal to zero (the inner surface of valve sleeve 7 is substantially cylindrical).
Regarding claim 2, Arosio discloses a radially extending flange (annular shoulder of valve sleeve 7, which abuts locking sleeve 9, when the valve is opened; see fig. 4) arranged on an outer surface of the valve sleeve; and

Regarding claim 3, Arosio discloses the valve sleeve (7) has a cylindrical inner surface,
wherein the inner surface of the valve sleeve is sealed to the valve stem in the first position (valve sleeve 7 seals against valve stem 5 in fig. 1), and
wherein the inner surface of the valve sleeve is sealed to the valve guide (valve sleeve 7 is sealed to valve guide 4 via an annular seal).
Claim(s) 1, 2 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US5179976 (“Boland”).
Regarding claim 1, Boland discloses (see fig. 3) a flat face female hydraulic coupling, comprising: 
a body (mainly defined by 14, 18 and 21) with a continuous passage (15) extending in an axial direction (along axis 17); 
a valve stem (23, 24) coaxially arranged in the continuous passage of the body; 
a valve guide (portion of member 18 disposed interior of member 14, against which springs 28 and 32 abut) coaxially arranged in the continuous passage of the body, the valve guide being sealed against a surface (member 18 threadingly engages and is sealed with members 14 and 21) of the continuous passage, the valve guide comprising a central passage (passage through which valve sleeve 26 extends); and

wherein in the first position of the valve sleeve a fluid chamber is formed by the central passage, an inner surface of the valve sleeve, and the valve stem (in the closed position, where sleeve 26 engages head 24 and seal 25, a closed ended chamber is formed by passage 15 and closed end defined by sleeve 26 and head 24), and
wherein a part of the inner surface of the valve sleeve bordering the fluid chamber has a surface integrated normal vector perpendicular to the axial direction or equal to zero (the inner surface of valve sleeve 26 is substantially cylindrical).
Regarding claim 2, Boland discloses a radially extending flange (27) arranged on an outer surface of the valve sleeve (26); and
a spring (28) arranged between the radially extending flange and the valve guide (portion of member 18 disposed interior of member 14, against which springs 28 and 32 abut), the spring being configured to urge the valve sleeve into the first position (wherein valve sleeve 26 contacts head 24 and seal 25).

wherein the inner surface with the first diameter is sealed to the valve stem (23, 24), 
wherein the outer surface of the valve sleeve is sealed to the valve guide (portion of member 18 disposed interior of member 14, against which springs 28 and 32 abut), the outer surface having a diameter (see “outer surface diameter” in annotated fig. 3, below) equal to the first diameter (in the illustration of fig. 3, the radially innermost surface of member 18 is equal to the enlarged diameter portion of the inner surface of valve sleeve 26; see annotated fig. 3, below) and
wherein the first diameter is larger than the second diameter.

    PNG
    media_image1.png
    929
    1553
    media_image1.png
    Greyscale

Regarding claim 5, Boland discloses a locking sleeve (30) slidingly arranged between the body (mainly defined by 14, 18 and 21) and the valve sleeve (26); 

at least one locking ball (37; see fig. 3) arranged in the at least one radial channel; and 
a locking ring (“locking collar” 35) slidingly arranged on an outside of the body over the at least one radial channel (see fig. 3).
Regarding claim 6, Boland discloses a second spring (32) arranged between the locking sleeve (30) and the valve guide (portion of member 18 disposed interior of member 14, against which springs 28 and 32 abut), the second spring being configured to urge the locking sleeve to a position covering the at least one radial channel (spring 32 urges locking sleeve 30 toward the right, relative to the orientation of fig. 3).
Response to Arguments
Applicant's arguments filed December 2, 2020, have been fully considered but they are not persuasive.
With regards to the prior art rejection of claims 1-3 over Arosio, Applicant argues that
It is respectfully submitted that Arosio fails to teach “wherein in the first position of the valve sleeve a fluid chamber is formed by the central passage, an inner surface of the valve sleeve, and the valve stem,” as required by independent claim 1.

And further argues that
Rather, Arosio Fig. 1 appears to show two altogether different fluid chambers: a first defined by the bore extending through axial hole/member 4 and a second defined by an inner surface of tubular body 7, an outer surface of axial hole/member 4, and an outer surface of bolt 5. Arosio therefore fails to teach “a 

The examiner respectfully disagrees.  As can be viewed in the annotated Fig. 1, below, the gray area is a fluid chamber, which is occluded at the right end (relative to the orientation of fig. 1) by valve stem 5 and sleeve 7.  It appears that Applicant is considering the flow chamber (gray area in annotated fig. 1, below) as two separate chambers; however, as pointed out in the annotated figure 1, below, areas between the left end (relative to the orientation of fig. 1) and the tubular space defined between valve stem 5 and sleeve 7 are in constant fluid communication, and therefore, read on a “fluid chamber” as claimed.

    PNG
    media_image2.png
    830
    1528
    media_image2.png
    Greyscale

It appears that Applicant is arguing that because the fluid chamber is communicated through at least two orifices defined between support arms of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to the prior art rejection of claims 1-3 over Arosio, Applicant further argues that
Furthermore, since Arosio does not teach the “fluid chamber” required by claim 1, it is respectfully submitted that Arosio also fails to teach “wherein a part of the inner surface of the valve sleeve bordering the fluid chamber has a surface integrated normal vector perpendicular to the axial direction or equal to zero,” as further required by claim 1.

The examiner respectfully disagrees.  Arosio discloses a cylindrically-shaped valve sleeve 7, which engages a cylindrical male body 40.  The cylindrically-shaped valve sleeve 7 has a tubular internal surface, wherein any normal vector to the internal surface of valve sleeve 7 would extend in a perpendicular direction to the axial direction (direction along central longitudinal axis of coupling 1, which is the direction of engagement between male 3 and female 2 couplings).
With regards to the prior art rejection of claims 1-2 and 4-6 over Boland, Applicant argues that
It is respectfully submitted that Boland fails to teach “a valve guide coaxially arranged in the continuous passage of the body,” as further required by independent claim 1.
The Office contends that the claimed body is “mainly defined by 14, 18 and 21” in Boland, but then additionally asserts that a portion of component 18 of Boland also teaches the claimed valve guide. See Detailed Action, Page 6. However, the Board of Patent Appeals and Interferences has held that it is wholly improper in an anticipation rejection to use one element in a prior art reference as the basis for rejecting two discrete claim elements as anticipated, as the Office has done here in relying on one component of the prior art (i.e., component 18 of Boland) as teaching two distinct claim features (e.g., the claimed body and the claimed valve guide). See Appendix (which is a copy of the Board’s decision in Ex Parte Wiedeman with Applicant-provided highlights on page 7). It is respectfully submitted that the anticipation rejection based on Boland should be withdrawn for this reason.

The examiner respectfully disagrees.  Contrary to Applicant’s assertion that the prior art rejection over Boland is comparable to the cited Ex Parte Wiedeman decision, the examiner is relying upon two different areas of component 18 to define the body and the valve guide.  The body of Boland, described as “mainly defined by 14, 18 and 21”, has one body member 18, which has several different structural components.  The examiner relies upon the external portion of body member 18 to define, at least part of, the body (along with members 14 and 21).  The examiner further explains that Boland further discloses a valve guide (portion of member 18 disposed interior of member 14, against which springs 28 and 32 abut), which is a separate portion of body member 18, previously relied upon for defining the body.  Although one cannot rely upon the same structural feature to read upon two separate claimed structure(s), the examiner is relying upon different portions of a single prior art element, which does not violate this rule.  It appears that Applicant is arguing that the prior art body and valve guide are not separable/separate non-monolithic elements; however, such structure is not required by the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HAILEY K. DO/Primary Examiner, Art Unit 3753